January 7, 2014




                                      JUDGMENT

                      The Fourteenth Court of Appeals
                             BRIAN D. DESHOTEL, Appellant

NO. 14-13-01093-CR                         V.

                            THE STATE OF TEXAS, Appellee
                          ________________________________

      This cause was heard on the transcript of the record of the court below. The record
indicates that the appeal should be DISMISSED. The Court orders the appeal DISMISSED in
accordance with its opinion.

     We further order appellant pay all costs expended in the appeal.

     We further order this decision certified below for observance.